UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                          ORDER

HUMBERTO MORALES,                                              10-CR-392-8 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant Humberto Morales’ motion for reduction of sentence under

18 U.S.C. § 3582(c)(1)(A), known as “compassionate release,” (Doc. 1268), and the

Government’s opposition thereto, (Doc. 1270).

        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy

Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the

defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the

defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is experiencing

a serious deterioration in health because of the aging process; 3) family circumstances; and 4) an

extraordinary and compelling reason other than or in combination with one of the above. But

“[n]either Application Note 1(D), nor anything else in the now-outdated version of Guideline

§ 1B1.13, limits the district court’s discretion.” United States v. Brooker, 976 F.3d 228, 237 (2d
Cir. 2020). “The defendant has the burden to show he is entitled to a sentence reduction” under

Section 3582(c)(1)(A). United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020).

       On January 27, 2012, Defendant was sentenced principally to 195 months’ imprisonment

on his convictions for crack conspiracy and using a firearm in connection with that drug

trafficking offense. (Doc. 427.) That sentence was at the low end of his Sentencing Guidelines

range of 195-228 months. (Pre-Sentence Report ¶ 91.) Defendant is due to be released on or

about December 1, 2025.

       Defendant argues that the dangers posed by the coronavirus pandemic to those in prison,

combined with his medical condition, present an extraordinary and compelling circumstance.

But the condition to which he points – asthma – has not been identified by the Centers for

Disease Control (“CDC”) as a factor that increases the risk of a severe case if one were to

contract COVID-19. Only moderate-to-severe asthma is a risk factor, and there is no indication

that Defendant’s case is moderate-to-severe.1 Further, Defendant has been vaccinated against the

virus. Finally, while FCI Fort Dix, where Defendant is incarcerated, had a serious outbreak of

COVID-19, it appears to have passed, with (according to BOP) no current inmates or staff

currently positive, down from a high of 797 on January 12, 2021 (according to the Department of

Justice Office of Inspector General COVID-19 Dashboard).

       In the absence of evidence of increased risk grounded in medical fact, “pointing to the

mere existence COVID-19 either in a prison facility or in society generally is not enough to

satisfy the ‘extraordinary and compelling reasons’ requirement of 18 U.S.C. § 3582(c)(1)(A).”



       1
      His medical records indicate that he uses an inhaler “PRN” – meaning “as needed.” The
Government shall send Chambers a hard copy of the medical records for filing under seal.

                                                2
United States v. Davis, No. 14-CR-296, 2020 WL 5628041, at *3 (S.D.N.Y. Sept. 21, 2020)

(internal quotation marks omitted) (collecting cases), reconsideration denied, 2020 WL 5912811

(Oct. 6, 2020) ; see United States v. Otrosinka, No. 12-CR-300, 2020 WL 5628060, at *4

(W.D.N.Y. Sept. 21, 2020) (“generalized fear” of contracting COVID-19 does not constitute

extraordinary and compelling reason justifying release) (collecting cases). Nor do the conditions

implemented during the pandemic elevate Defendant’s situation to that level. I do not mean to

minimize the difficulty that the pandemic has caused for inmates (or those on the outside, for that

matter), but those universal conditions do not give rise to extraordinary and compelling

circumstances. See United States v. Johnson, No. 98-CR-860, 2021 WL 1207314, at *4

(E.D.N.Y. Mar. 31, 2021); United States v. Pinto-Thomaz, 454 F. Supp. 3d 327, 331 (S.D.N.Y.

2020).

         Nor does Defendant’s admittedly difficult upbringing, a mitigating factor that I already

took into account in determining the original sentence. See United States v. Petersen, No.

16-CR-109, 2021 WL 217425, at *2 (D. Conn. Jan. 21, 2021) (“troubled upbringing” already

considered in crafting appropriate sentence); United States v. Walters, No. 15-CR-644, 2021 WL

165107, at *3 (S.D.N.Y. Jan. 19, 2021) (court already took into account defendant’s “extremely

challenging upbringing as a young person”).

         Finally, while Defendant’s work, programming and lack of discipline in prison are

commendable, “[r]ehabilitation of the defendant alone shall not be considered an extraordinary

and compelling reason.” 28 U.S.C.A. § 994(t). While I may consider it in combination with

other factors in determining whether there are extraordinary and compelling reasons for a

sentence reduction, see United States v. Torres, 464 F. Supp. 3d 651, 661 (S.D.N.Y. 2020); see


                                                  3
also Brooker, 976 F.3d at 237-38 (“The only statutory limit on what a court may consider to be

extraordinary and compelling is that ‘[r]ehabilitation . . . alone shall not be considered an

extraordinary and compelling reason.’”) (quoting 28 U.S.C. § 994(t)) (emphasis in Brooker), I do

not find that the combination of circumstances here rises to that level. Making good use of one’s

time and obeying the rules in prison is not uncommon, and indeed is expected. See United States

v. Alvarez, No. 89-CR-229, 2020 WL 4904586, at *7 (E.D.N.Y. Aug. 20, 2020) (“Finding the

existence of extraordinary and compelling circumstances where a defendant has virtually no

disciplinary record would expand the extremely narrow circumstances in which Congress

permitted courts to award such relief to a remedy handed out as a matter of course especially

when model prison conduct is expected.”) (cleaned up).

       Because, for the reasons stated above, Defendant has not shown extraordinary and

compelling circumstances, I need not reach the § 3553(a) factors, except to note that the points

made by the Government in that regard are persuasive.

       Accordingly, the motion is denied. The Clerk of Court is respectfully directed to

terminate Doc. 23.

Dated: July 14, 2021
       White Plains, New York


                                              ____________________________
                                              CATHY SEIBEL, U.S.D.J.




                                                 4
